 



Exhibit 10.1
January 25, 2006 Amendment to Long-Term Incentive Plan
On January 25, 2006, the Compensation Committee of the Board of Directors of
Quiksilver, Inc. (the “Company”) granted awards to the Company’s Chief Executive
Officer and its President pursuant to the terms of the Company’s Long-Term
Incentive Plan. The awards are for the performance period beginning November 1,
2005 and ending October 31, 2008 and provide for the payment of cash bonuses at
the end of the performance period if the Company achieves specified levels of
earnings per share growth during the performance period over the Company’s
earnings per share for fiscal 2005.

